DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
	No IDS has been filed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tran “Characterization of Cell Membrane Response to Ultrasound Activated Microbubbles” in view of Tyler (US 20110178441) and Khuri-Yakub (US 20130245505).
	With respect to claim 2, Tran discloses a system comprising a sample stage having a configuration that supports a tumor cell exposed to an activity sensor.  An ultrasound transducer is used to stimulate the tumor cell, and an imaging apparatus and computer processor (e.g. PClamp software) are configured to analyze cytoplasmic Ca2+ elevations induced by the stimulation.  For example, the activity sensor may be a FURA-2 fluorescent dye.  This is described on pages 45 and 46 and shown in at least Fig. 1.  Tran teaches that the imaging apparatus includes a photodetector (e.g. photomultiplier tube) to receive fluorescence emissions from the activity sensor and a light source configured to provide excitation light to the tumor cell.  Tran, however, does not appear to teach that the ultrasound transducer generates focused, high frequency energy directly on the tumor cell.  
	Tyler discloses a system for modulating the activity of living cells.  Tyler teaches that a sample stage is provided for supporting a tumor cell (Figure 1:194).  An ultrasound transducer (Figure 1:11a,b) is used to focus acoustic energy directly on the tumor cell, which has been exposed to an activity sensor.  An imaging apparatus and computer processor are configured to analyze cytoplasmic Ca2+ elevations induced by the stimulation.  This is taught in at least paragraphs [0238]-[0244].
	Khuri-Yakub discloses an ultrasound-based cell stimulator comprising a sample stage configured to support a tumor cell.  An ultrasound transducer (see Fig. 1) directs focused, high frequency electromagnetic energy to the cell to affect cytoplasmic Ca2+ level.  This is disclosed in at least paragraph [0033].
	Before the effective filing date of the claimed invention, it would have been obvious to use focused, high frequency ultrasonic emissions to stimulate tumor cells directly when using the Tran system.  Tyler and Khuri-Yakub each show how cytoplasmic Ca2+ levels are modified when cells are subjected to acoustic wave energy. Khuri-Yakub specifically states that high frequency ultrasound stimuli may be delivered from a piezoelectric transducer in a controlled, predictable manner in order to affect cell behavior (“ultrasound-stimulated neuronal activity was sufficient to evoke motor behaviors”).  Applying a known technique to a known device ready for improvement to yield predictable results is considered to be prima facie obvious.  See MPEP 2143.

	With respect to claims 3 and 4, Tran, Tyler and Khuri-Yakub disclose the combination as described above.  Khuri-Yakub teaches a high frequency focused ultrasound transducer that produces focused electromagnetic energy at a frequency of about 35 MHz (i.e. 43 MHz) in at least paragraph [0033].  Furthermore, it is well-established that apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  The Tran ultrasound transducer, even prior to modification in view of Tyler and Khuri-Yakub, is fully capable of producing emissions at essentially any ultrasound frequency.

	With respect to claims 5 and 11, Tran, Tyler and Khuri-Yakub disclose the combination as described above.  The Tran reference operates under the premise that fluorescence emissions correspond to cytoplasmic Ca2+ elevations induced by the stimulation of the tumor cell.

	With respect to claim 6, Tran, Tyler and Khuri-Yakub disclose the combination as described above.  Khuri-Yakub states in at least paragraph [0037] that the photodetector is a charge-coupled device.

	With respect to claims 7-10 and 13-15, Tran, Tyler and Khuri-Yakub disclose the combination as described above.  It further would have been obvious to use known luminescent sensors and genetically encoded activity sensors when monitoring Ca2+ elevations in the Tran system.

	With respect to claim 12, Tran, Tyler and Khuri-Yakub disclose the combination as described above. The Tran processor may be used to analyze how cytoplasmic Ca2+ elevations correlate to the invasion potential of the tumor cells.  Again, apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.

	With respect to claim 16, Tran, Tyler and Khuri-Yakub disclose the combination as described above.  Tran teaches that the activity sensor is fura-2.

	With respect to claims 17-19, Tran, Tyler and Khuri-Yakub disclose the combination as described above.  Tran teaches that the cells are maintained in a growth medium, wherein the activity sensor is added to or formulated with the growth medium.  Alternatively, the activity sensor may be exposed to the tumor cell via a needle or a catheter.  It is noted that the “needle” and “catheter” are not positively recited in the claims as structural limitations.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.

	With respect to claim 20, Tran, Tyler and Khuri-Yakub disclose the combination as described above.  Khuri-Yakub additionally teaches in at least paragraphs [0019] and [0023] that microelectrodes are also used to assess cell activity.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799